Title: Memorandum respecting the Militia, 8 May 1756
From: Washington, George
To: 



[Winchester, 8 May 1756]

May 8th The County Lieutt of Prince Wm Colo. Henry Lee arriv’d. this day we began to experience in a surpg degree the suparlative insolence of the prince Wm Detacht who made use of every mean’s to treat not only the Private Soldrs but the Officer’s of the Virga Regt ill and upon one of them being seasd and order’d to the guard House for abusg in the Most insolt manr & offg to ⟨illegible⟩ one of their Officers calld for a number of Men to rescue him & pulld down the House Swore the Officers of the Virginia Regt were all Scoundrels and that he coud drive the whole Corps before him the fright that he rec’d from one of them and his ackts next morng suffly attond for his imprudence.
In the Eveng of this day Captn Dalton with not only his Volunteer’s, but Captn Russel and his, with the remg few of the Militia came to Town.
Upon enquiring the Reason of this I was answerd that Captn Russel and his V[oluntee]rs had got tir’d and must needs go hom⟨e⟩ and that the Militia which were only 13 were too sml to Post at any Pass as I had orderd as indeed they were.
